JENKS, J.
These are actions against a municipal corporation for negligence in the care of a street. The woman complains that, while walking thereon in the daytime, she fell and was injured by falling or slipping into a depression in the sidewalk which was about 15 feet wide. The testimony for the plaintiff shows that the depression, which was near the curb, was 4 feet long, 11 inches wide, 3½ inches *738deep, and had existed for several years. I think that Hamilton v. City of Buffalo, 173 N. Y. 72, 65 N. E. 944, must control.
The judgment and order should be reversed, and a new trial ordered; costs to abide the event. All concur.